

COOPERATION AGREEMENT


COOPERATION AGREEMENT (the “Agreement”) is made and entered in as of 30th day of
April, 2008, by and between Changxing Chisen Electric Co., Ltd. a company
incorporated under the laws of People’s Republic of China (“PRC” or “China”),
with its principle address of business at Jingyi Road, Changxing Economic
Development Zone, Changxing, Zhejiang, China (hereinafter referred to as “Party
A”), and Xiamen University, a first class comprehensive university under the
laws of PRC , with its location in the city of Xiamen, Fujian Province, China
(hereinafter referred to as “Party B”)


WITNESSETH:


WHEREAS, Party A desire to established the Zhejiang Changxing Chisen
Physical-Chemical Power Supply Research and Development Center (the “R&D CENTER”
or the “Center”) at the College of Chemistry and Chemical Engineering at Xiamen
University in order to research and develop new products.
 
NOW, THEREFORE, in consideration of the premises, and the mutual covenants and
agreements hereinafter contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties do
hereby mutually covenant and agree as follows:


Ⅰ.
Organizational Structure and Responsibility of R&D Center

 
⒈ Organizational Structure of R&D Center
 
The R&D CENTER is established by Changxing Chisen Electric Co., Ltd. and College
of Chemistry and Chemical Engineering at Xiamen University together.  The R&D
CENTER is running by one Chief Officer and two Associate Officers.  Chief
Officer is recommended and appointed by Party A, and the Associate Officers are
recommended and appointed by Party A and Party B, respectively.  They represent
and on behalf of both Party A and Party B to supervise, urge and manage the
operation of the research and development (“R&D”) projects, the daily management
and coordination with each Party. The Center should make appropriate management
policies and follow, after the confirmation from both Party A B.
 

 
⒉
The R&D projects will be proposed by the Center and commenced after the approval
from both Parties A and B.

 

 
⒊
Responsibilities of R&D CENTER

 
a.
Monitor the industrial demand of Party A from time to time, and set up the
project accordingly for both Parties A and B to discuss and approve.


 
 

--------------------------------------------------------------------------------

 

b.
Coordinate with Party A to apply for science & technology plan projects at all
levels (including, but not limited to, national, provincial and local levels),
and complete the subject projects.

c.
Provide training to R&D staff of Party A with regards to Party A’s
requirements..

d.
Efficient and effectiveness all other issues of cooperation.



Ⅱ. Responsibilities of Party A and Party B
 
⒈
Responsibilities of Party A

 
a.
Throughout the cooperation period, Party A shall sponsor RMB300, 000 (Three
Hundred Thousand) annually as operating cost of the R&D CENTER located in Party
B. The payment will be remitted to Party B’s account during May to July each
year. (Account Name: Xiamen University; Bank: Industry and Commercial Bank of
China, Xiamen University Branch; Account Number: 4100021709024904620)

b.
Provide additional R&D funds, which will be allocated by the Center in
accordance with the proposal and the specific R&D projects.

c.
Throughout the cooperation period, Party A shall provide accommodation, office,
R&D labs and testing workshops to all the Center staff to perform their work
successfully and effectively.

d.
During the R&D period, Party A shall provide all necessary technology supports
and ensure all other necessary supports to the staff of Party B on field work.

e.
Efficient and effectiveness all other issues of cooperation.



⒉
Responsibilities of Party B

 
a.
In view of the development trend of new power technology, Party B shall
accordingly coordinate with Party A to make technical development plans and
initiates plans and solutions to master cutting-edge technologies.

b.
In accordance with the technical requirements and industry development plan,
Party B shall build a team to research the projects approved by both parties and
other science & technology schemes which has been set up.

c.
Researches and develops the new model Lithium-ion battery, the ultra capacitor
combined power battery, and so on.

d.
Provide the research staff with R&D labs and relevant equipment.

e.
Efficient and effectiveness all other issues of cooperation.



Ⅲ.
Entitlement of Achievements
     

⒈
All science & technology and R&D projects which were set up by the Center and
has obtained achievements shall be entitled to both Parties. Neither Parties can
transfer the achievements without the permission of the other Party. (Changes
are subject to the amended version, if any).


 
 

--------------------------------------------------------------------------------

 

2.
All patent and non-patent technology achievements can be accessed by both
Parties. The authors and owners ranking will be subject to the relevant
agreements related to the specific projects.  The ranking of participants will
be ranked in the order of their contributions.

3.
Once the achievements are transferred to the third Party with the permission of
both Parties, and are for commercial use, the profits gained by these
transactions will be distributed on the proportional basis.  The specific
distribution proportion will be subject to the clauses set forth in the
agreements related to the specific projects.

4.
Once the project was initiated by the Center, Party B shall not carry out any
research on that same project. Otherwise, the achievement obtained by Party B
will be deemed as the achievements of the Center.

 
Ⅳ.
Operating Fund Management

 
⒈
 Both Parties should actively apply for project fund sponsorships and subsidies
from all functional departments of the government. The received funds will be
allocated among the projects in accordance with the agreement and remitted to
both Parties’ bank accounts for delegated R&D project purpose.

2.
The R&D expenditures should be reviewed and approved by the Chief Officer of the
Center; the expenditures incurred in Party B should be reviewed and approved by
the Associate Officer who is recommended and appointed by Party B.

3.
All other matters not mentioned herein and above will be resolved through
amicable negotiation by both Parties.



Ⅴ.
The terms of this Agreement is valid for three full years from the date of April
30, 2008.  

 
Supplemental agreement will be concluded in accordance with the cooperation
needs in the future. This Agreement shall be in quadruplicate copies, with two
copies for each of the parties.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


Party A
Changxing Chisen Electric Co., Ltd.
Jingyi Road
Changxing Economic Development
Zone, Changxing, China
For and on Behalf of Changxing Chisen
Electric Co., Ltd.
   
By:
/s/ Xu Kecheng
Name:
Xu Kecheng


 
 

--------------------------------------------------------------------------------

 


Party B
Xiamen University
Xiamen, Fujian Province, China
For and on Behalf of Xiamen University
   
By:
/s/ Liu Xu
Name:
Liu Xu


 
 

--------------------------------------------------------------------------------

 